      Case 1:19-cv-00145-ER Document 78 Filed 08/23/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



TROIKA MEDIA GROUP, INC.,
TROIKA-MISSION HOLDINGS, INC.,
MISSIONCULTURE LLC, MISSION-
MEDIA HOLDINGS LIMITED,
MISSION-MEDIA LTD., AND
MISSION MEDIA USA INC.,
                          Plaintiff;

                                                         ORDER
                 - against -
                                                    19 Civ. 00145 (ER)
NICOLA STEPHENSON, JAMES
STEPHENSON, AND ALLMAC LLC,,
                 Defendant.


Ramos, D.J.:

     Dean R. Nicyper, Esq., Chaya Weinberg-Brodt, Esq., Joseph Gallo, Esq.,

and the law firm Withers Bergman LLP (together “Withers”) have previously

appeared and filed pleadings on behalf of Plaintiffs Troika/Mission Group,

Inc., Troika-Mission Holdings, Inc., MissionCulture LLC, Mission-Media
Holdings Limited, Mission-Media Ltd., and Mission Media USA Inc. (together

“Troika Media Group”) in this action. Troika Media Group and Withers now

wish to have Withers withdraw as counsel of record for Mission in this action.

Murray L. Skala, Esq., Bruce Ethan Robins, Esq., and David F. Sack, Esq. of

Feder Kaszovitz LLP will remain as counsel for the Troika Media Group in

this action.

     After review of Withers Motion for Withdrawal as Counsel of Record,

ECF No. 74, and the Declarations of Dean R. Nicyper and Michael Tenore,
     Case 1:19-cv-00145-ER Document 78 Filed 08/23/19 Page 2 of 2




ECF Nos. 75, 76, the Court GRANTS the motion to have Withers withdraw

as counsel of record. Feder Kasozovitz LLP shall remain counsel of record for

Troika Media Group.



It is SO ORDERED.

Dated: August 23, 2019
       New York, New York
                                                    Edgardo Ramos, U.S.D.J.




                                      2
